Citation Nr: 0729007	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
undifferentiated connective tissue disease with 
antiphospholipid antibody syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a statement received by the Board in September 2007, the 
veteran requested that she appear before the Board at the RO 
so that she could provide testimony in connection with her 
claim for increased benefits.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

Schedule a hearing before a traveling section of the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



